Non-Final Office Action 
This office action includes new grounds of rejection which are not necessitated by amendment. All previously applied grounds of rejection in the office action of September 1, 2020 have been addressed or overcome. Accordingly, this office action is made non-final. See MPEP 706.07(a).  Applicant is reminded to amend all claims in accordance with the formatting requirements of 37 CFR §1.173 (d)(2).  
                                        Rejections under 35 USC §112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 and 33-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In claim 1, third to last paragraph, first line, the phrase “non-participating business” lacks antecedent basis. This can be corrected by adding the phrase “unregistered” after “non-participating”. Claims 2-11 depend from claim 1.  
Claim 33 in the third to last paragraph, reference is made to “the condition associated with the participating unregistered business.” This statement is confusing because, as understood, there are no participating businesses which are unregistered. The participating businesses are all supposed to be registered, as best as can be understood. Claims 34-44 depend on claim 33.   
                                            Rejections under 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

Claims 1-24 and 33-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zivin (US Pre-Grant Publication 2007/0150369) in view of Maass (US Pre-Grant Publication 
2006/0259421) and Walker et al (US Patent 6,341,268).  
	Claim 1: A method, comprising: receiving on at least one computer data (Zivin: FIG 1; user display 100 is computer data) associated with a selection made by a user from among a plurality of search options displayed (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options) to the user through a web browser (Maass: para 0132, "FIG 12 could be representative of a website, a display screen on a communications device.." Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass);  receiving on the at least one computer data associated with a geographical location of the user (Zivin: FIG 1; "default starting location 103"), such data being produced by a device on which the web browser is displayed or provided by the user through the web browser (Maass: para 0132, "FIG 12 could be representative of a website, a display screen on a communications device.." Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass"); 
	receiving on the at least one computer data associated with a geographical range of interest of the user (Zivin: FIG 1; "I am willing to drive up to 10 miles and walk up to 0.5 miles 
receiving on the at least one computer (Zivin: para 0035, line 1, "search engine") participating registered business data from one or more participating businesses that have registered with the at least one computer (Zivin; claim 1: "storing vendor information, goods availability, goods attributes, and goods prices for a plurality of vendors"), the participating registered business data being supplied by the one or more participating registered businesses (Zivin FIG 1, the preferred vendors 104 are entered (i.e. registered) on to a scrollable list); storing by the at least one computer the participating business data in at least one portion of at least one data store (Zivin: para 0035, line 7, "..the system then references its database"); fetching by the at least one computer one or more web pages (Zivin: para 0032, lines 1-2, "data on vendors is provided by the vendors themselves, third parties or customers". Also see para 17, line referring to "Google Maps and Mapquest" which are maps in the form of web pages which can stored and utilized by the system of Zivin, such as shown in FIG 5); extracting by the at least one computer non-participating unregistered business data for one or more non-participating unregistered businesses from the one or more web pages, the non-participating unregistered businesses being unregistered with the at least one computer 
(Zivin: FIG 1, disliked vendors are indicated by the user at interface 105),  storing by the at least one computer the non-participating business data in at least second portion of the at least one data store (Zivin: para 0035, line 7, "..the system then references its database". All the vendors are stored in the database. The user filters disliked vendors but all vendors, liked and disliked, remain in the database); automatically updating by the at least one computer one or more records to include
the participating registered business data and the non-participating unregistered business data (Zivin: claim 18; "The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such as traffic condition or the goods no longer are in stock at the vendor.");  querying by the at least one computer the at least one data store (Zivin: claim 1; "receiving a search query for goods desired by a customer") to determine a plurality of businesses of interest that are consistent with the user selected data (Zivin: para 0035, lines 7-8, "The system then references its database of goods and services and returns the relevant matches") and are located within the geographical range of interest from the geographical location (Zivin: para 0035, lines 12-13, "This is determined by searching each vendor is a specific radius") the plurality of businesses of interest including a one or more participating registered businesses and one or more non-participating unregistered businesses (Zivin: All the vendors are which are searched in a search query are stored in the database, para 0035, lines 1- 7); determining on the at least one computer a price of at least one service, at least one item, or a combination thereof associated with each of the plurality of businesses of interest identified by the querying from the one or more automatically updated records (Zivin: FIG 4, search results are generated where each vendor 405 in a list of vendors post a price 408 for a given product or service); for each business from the plurality of businesses of interest that is a participating registered business, determining the price associated with the participating registered business is not a lowest price of the prices associated with the plurality of businesses of interest and automatically adjusting by the at least one computer the price associated with the participating business to a price different from a standard price (Walker et al at FIG 3C shows a table of prices for different products. The “determined price” is whichever price is offered to the consumer for a given product as determined in the tables of FIG Zivin to adopt the database oriented pricing policy of Walker et al so as to provide dynamic market based pricing (Walker et al at col. 3, lines 32-43) for each business from the plurality of businesses of interest that is a nonparticipating business, determining the price associated with the non-participating unregistered business is not a lowest price of the prices associated with the plurality of businesses of interest, maintaining by the at least one computer the price associated with the non-participating unregistered business to the standard price (Walker et al at FIG 3C shows a table of prices for different products. The “determined price” is whichever price is offered to the consumer for a given product as determined in the tables of FIG 3C. The suggested price in column 544 is not the lowest price. Prices may be offered that are adjusted upwardly or downwardly, or remain unchanged (column 544). Customer is applied standard unchanged price when customer is not a frequent customer (FIG 7B). It would have been obvious to one of ordinary skill in the art to modify Zivin to adopt the database oriented pricing policy of 
Walker et al so as to provide dynamic market based pricing (Walker et al at col. 3, lines 32-43));   
	sending by the at least one computer the price associated with each of the plurality of participating registered businesses of interest and non-participating unregistered businesses of interest identified by the querying (Zivin: FIGS 3-4. Also note the checkbox 311 in FIG 3 which allows the hiding or to the web browser for display (Maass: para 0132, "FIG 12 could be representative of a website, a display screen on a communications device.." Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass"); wherein a record associated with the participating registered business stored in the at least one data store is updatable by at least one participating registered business computer in communication with the at least one computer (Zivin: claim 18; "The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such as traffic condition or the goods no longer are in stock at the vendor."). 
Claim 2: The method of claim 1, wherein: the at least one service, the at least one item, or the combination thereof for which the price is determined is based on the data associated with the selection made by a user (Zivin: para 0035, lines 2-3, "customers can look up goods by name, description, category vendor, location or other criteria) through the web browser (Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass"). 
Claim 3: The method of claim 1, further comprising: determining by the at least one computer the lowest price of the prices associated with the plurality of businesses of interest (Maass; FIG 15-16, and para 0143. In accordance with the rules 1513-1544 in FIG 15, each vendor competes in multiple rounds of bidding (FIG16). FIG 16, shows the lowest prices produced by each vendor in each round of bidding); adjusting by the at least one computer the price associated with at least one of the one or more participating businesses to be the lowest price when the lowest price is higher than a minimum price provided by the at least one of the one or more participating registered businesses (Walker et al at FIG 3C shows a table of prices for different products. The minimum price is established at FIG 3C, column 542. The “determined price” is whichever price is offered to the consumer for a given product at a given point in time, within the ranges defined in FIG 3C. The “lowest price” is thus any determined price offered within the defined range of prices. It would have been obvious to one of ordinary skill in the art to modify Zivin to adopt the database oriented pricing policy of Walker et al so as to provide dynamic market based pricing (Walker et al at col. 3, lines 32-43)). 
Claim 4: The method of claim 3, further comprising: adjusting by the at least one computer the price associated with the at least one of the one or more participating registered businesses based on a predetermined percentage of a standard retail price or on a predetermined amount below the standard retail price to produce an adjusted price (Walker et al in FIG 3C illustrates prices adjusted by predetermined amounts (column 540) from a standard price (column 544) and FIG 3B at column 538 illustrates prices wherein the adjusted price is set to the minimum price after determining the adjusted price is lower than a minimum price provided by the at least one of the one or more participating businesses (Maass; FIG 15-16 and para 0048, the bidding process (FIG 16) gradually drives the prices in downward adjustments). 
Claim 5: The method of claim 1, wherein: the extracted non participating business data is extracted from a web site associated with the nonparticipating business (Zivin: para 0032, lines 1-2, "data on vendors is provided by the vendors themselves, third parties or customers". Also see para 17, line referring to "Google Maps and Mapquest" which are maps in the form of web pages which can stored and utilized by the system of Zivin, such as shown in FIG 5). 
Claim 6: The method of claim 1, wherein the received participating business data includes a standard retail price, or discount pricing data or both (Walker et al in FIG 3C illustrates prices adjusted by predetermined amounts (column 540) from a standard price (column 544) and FIG 3B at column 538 illustrates prices adjusted by predetermined percentages). 
Claim 7: The method of claim 1, wherein: the at least one computer determines a business has an available service or an available item associated with the selection made by the user, the availability of the service or the availability of the item being determined based on data stored and associated with that business (Zivin; claim 1:"storing vendor information, goods availability, goods attributes, and goods prices for a plurality of vendors". 
Claim 8: The method of claim 1, wherein the querying comprises: identifying by the at least one computer the geographical location of the one or more participating registered businesses and the one or more non-participating unregistered businesses (Zivin: FIG 1; "default starting location 103");  determining by the at least one computer whether the geographical location of the one or more participating registered businesses and the one or more non-participating unregistered businesses is within the geographical range of interest from the geographical location (Zivin: FIG 1; "I am willing to drive up to 10 miles and walk up to 0.5 miles"); designating by the at least one computer the one or more participating registered businesses and the one or more non-participating unregistered businesses as the plurality of one or more businesses of interest after determining the geographical location of the one or more participating businesses and the one or more non-participating businesses is within the geographical range of interest from the geographical location (Zivin: para 0035, lines 7-8, "The system then references its database of goods and services and returns the relevant matches". Also, Zivin: para 0035, lines 12-13, "This is determined by searching each vendor is a specific radius") ; and not designating by the at least one computer the one or more participating registered businesses and the one or more non-participating unregistered businesses as the plurality of businesses of interest after determining the geographical location of the one or more participating registered businesses and the one or more non-participating unregistered business is not within the geographical range of interest from the geographical location (Zivin para 0036, lines 1-2, "Once identified as being within reasonable proximity to the customer, the vendors are checked". Also lines 12-13, "This is determined by searching each vendor in a specified radius". In other words, vendors outside the search radius are not located or identified in the search results). 
Claim 9: The method of claim 1, wherein the plurality of search options displayed to the user through the web browser comprises a plurality of selectable search categories (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options). 
Claim 10: The method of claim 9, wherein the plurality of search options displayed to the user through the web browser further comprises a plurality of selectable search sub- categories displayed to the user through the web browser in response to a selection of at least one of the plurality of selectable search categories (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, each one constituting a "search category". Each of the downward pointing menu arrows in FIG 1 will provide searchable subcategories. For example, in category #6 relating to "automobile", the subcategories would be the make, model and year of the automobile). 
Claim 11: The method of claim 9, wherein the plurality of search options further comprises a text entry interface displayed to the user through the web browser in response to a selection of at least one of the plurality of selectable search categories and configured to enable text searches within the selected at least one of the plurality of selectable search categories (Zivin: FIG 1; For example, in category #6 relating to "automobile", clicking the downward arrows will open the sub-menus for the make, model and year of the automobile. This is construed to be a text entry interface since the selected text gets input to the search engine). 
Claim 12: A system (Zivin: FIGS 1-5) comprising: at least one server configured to execute an application (Maass: FIG 3, host 0310 includes a server 0313) to communicate with one or more web sites to collect data from the web sites (Maass: para 0132, "FIG 12 could be representative of a website, a display screen on a communications device.." It would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser which receives data from a data server so as to enable access to website data, as suggested by Maass FIG 3); a storage device configured to store data (Zivin: para 0035, line 7, "..the system then references its database") including the data collected from the web sites (Zivin: para 0032, lines 1-2, "data on vendors is provided by the vendors themselves, third parties or customers". Also see para 17, line referring to "Google Maps and Mapquest" which are maps in the form of web pages which can stored and utilized by the Zivin, such as shown in FIG 5), wherein the at least one server is configured to: 
receive participating registered business data from the one or more participating businesses registered that registered with the at least one computer,  (Zivin; claim 1: "storing vendor information, goods availability, goods attributes, and goods prices for a plurality of vendors"), the participating business registered data being supplied by the one or more participating registered businesses (Zivin FIG 1, the preferred vendors 104 are entered (i.e. registered) on to a scrollable list); store the participating business data in at least one first portion of the storage device (Zivin: para 0035, line 7, "..the system then references its database. Business data is stored in the database"); extract, with the application, non-participating unregistered business data for the one or more non-participating unregistered  businesses from the one or more web sites, the nonpaticipating unregistered businesses being unregistered with the at least one computer (Zivin: FIG 1, disliked vendors are indicated by the user at interface 105) and store the non-participating business data in at least one portion of  the storage device (Zivin: para 0035, line 7, "..the system then references its database". All the vendors are stored in the database. The user filters disliked vendors from the search results, but all vendors, liked and disliked, remain in the database); automatically update one or more records to include the participating registered business data and the non-participating unregistered business data (Zivin: claim 18; "The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such search the data stored in the storage device (Zivin: claim 1; "receiving a search query for goods desired by a customer") based on data received associated with a selection made by a user from among a plurality of search options concurrently displayed to the user through a web browser (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options), on a geographical location of the user (Zivin: FIG 1, city/zip code 103), and on a geographical range of interest of the user (Zivin: FIG 1, drive up to X miles, walk up to Y miles shown at 102);  determine a plurality of businesses of interest based on the searched data,  the plurality of businesses of interest that are consistent with the user selected data and are located within the geographical range of interest (Zivin: FIG 1; "I am willing to drive up to 10 miles and walk up to 0.5 miles 102"); from the geographical location (Zivin: FIG l; "default starting location 103") including one or more participating businesses and one or more non- participating businesses (Zivin; claim 1: "storing vendor information, goods availability, goods attributes, and goods prices for a plurality of vendors"), determine a price of at least one service, at least one item, or a combination thereof associated with each of the plurality of businesses of interest from the one or more automatically updated records (Zivin: FIG 4, search results are generated where each vendor 405 in a list of vendors post a price 408 for a given product or service); for each business from the plurality of businesses of interest that is a participating registered business, automatically adjust the price associated with the participating registered business to a price different from a standard price after determining the price associated with the participating registered business is not a lowest price of the prices associated with the plurality of businesses of interest (Walker et al at FIG 3C shows a table of prices for different products. The “determined price” is whichever price is offered to the consumer for a given product as determined in the tables of FIG 3C.  The suggested price in column 546 is not the lowest price. Prices may be offered that are adjusted downwardly to a minimum price (column 542) in increments 50 cents (column 540) or up to a maximum price (column 546) in increments of 50 cents (column 540). The suggested price 544 is the standard from which the price adjustments are made. Also see col. 3, line 57. It would have been obvious to one of ordinary skill in the art to modify Zivin to adopt the database oriented pricing policy of Walker et al so as to provide dynamic market based pricing (Walker et al at col. 3, lines 32-43); for each business from the plurality of businesses of interest that is a nonparticipating business, maintaining the price associated with the non-participating unregistered business after determining the price associated with the non-participating unregistered business is not a lowest price of the prices associated with the plurality of businesses of interest (Walker et al at FIG 3C shows a table of prices for different products. The “determined condition” is whether the customer is a frequent customer (FIG 6B step 816).  The suggested price in column 544 is not the lowest price. Prices may be offered that are adjusted upwardly or downwardly, or remain unchanged (column 544). Customer is applied Zivin to adopt the database oriented pricing policy of Walker et al so as to provide dynamic market based pricing (Walker et al at col. 3, lines 32-43)); and send the price associated with each of the plurality of businesses of interest to the web browser for display (Maass: para 0132, "FIG 12 could be representative of a website, a display screen on a communications device.." Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass"); wherein a record associated with the participating registered business stored in the at least one data store is updatable by at least one participating registered business computer in communication with the at least one computer (Zivin: claim 18; "The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such as traffic condition or the goods no longer are in stock at the vendor."). 
 Claim 13: The system of claim 12, wherein the at least one service, the at least one item, or the combination thereof for which the price is determined is based on the data associated with the selection (Zivin: para 0035, lines 2-3, "customers can look up goods by name, description, category vendor, location or other criteria) made by a user through the web browser. (Since a display of a website is achieved through a web browser, it would have been obvious to one of Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass").  
Claim 14: The system of claim 12, wherein: the at least one server is configured to determine a lowest price from the prices associated with the plurality of businesses of interest (Maass; FIG 15-16, and para 0143. In accordance with the rules 1513-1544 in FIG 15, each vendor competes in multiple rounds of bidding (FIG16). FIG 16, shows the lowest prices produced by each vendor in each round of bidding); and the at least one server is configured to adjust the price associated with the at least one of the one or more participating registered businesses to be the lowest price after determining the lowest price is above a minimum price provided by the at least one of the one or more participating businesses (Maass; FIG 15, as seen from the rules 1513-1544, each vendor is capable of offering bids and attempts to outbid each other using the rules 1514, 1524, 1534, 1544, also described at para 0143. Each bid is a lowest price offer for that round of bidding. The minimum price is set by the rules 1513, 1523, 1533, 1543, which limits the bids from going below a maximum discount percentage off the base price. It would have been obvious to one of ordinary skill in the art to modify Zivin to further include the price adjustment arrangement of Maass so as to automatically generate even lower prices than those initially listed by the vendor so as to produce further consumer savings as taught by Maass). 
 Claim 15: The system of claim 14, wherein: the at least one server is configured to adjust the price associated with the at least one of the one or more participating registered businesses based on a predetermined percentage of a standard retail price or on a predetermined amount below the standard retail price to produce an adjusted price(Walker et al in FIG 3C illustrates prices adjusted by predetermined amounts (column 540) from a standard price (column 544) and FIG 3B at column 538 illustrates prices adjusted by predetermined percentages);  
wherein when the adjusted price is set to the minimum price after determining the adjusted price is lower than the minimum price provided by the at least one of the one or more registered businesses (Maass; FIG 15-16 and para 0048, the bidding process (FIG 16) gradually drives the prices in downward adjustments, provided they do not exceeded the maximum discount (i.e. minimum price) allowed by each vendor. Once the adjusted price reaches the minimum price, it does not get adjusted any further (para 145-146). 
Claim 16: The system of claim 12, wherein: the extracted non-participating unregistered business data is extracted from a web site associated with the non-participating unregistered business (Zivin: para 0032, lines 1-2, "data on vendors is provided by the vendors themselves, third parties or customers". Also see para 17, line referring to "Google Maps and Mapquest" which are maps in the form of web pages which can stored and utilized by the system of Zivin, such as shown in FIG 5).  
Claim 17: The system of claim 12, wherein: the received from the participating registered business data includes a standard retail price, or discount pricing data, or both (Maass: FIG 15, blocks 1510, 1520, 1530, 1540, 
Claim 18: The system of claim 12, wherein: the at least one server is configured to execute the application to communicate with the one or more web sites to collect data from the web sites according to a predetermined schedule (Zivin: claim 18; "The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such as traffic condition or the goods no longer are in stock at the vendor." Accordingly, the pre-determined schedule is real time, lacking any further definition in the claim as to what constitutes a "predetermined schedule"). 
Claim 19: The system of claim 12, wherein: the data collected from the web sites includes store location and address, or a location name, or a location type, or a phone number, or hours of operation, or mail pick- up times, or package pick-up times, or an item price, or a service price, or inventory quantities, or a product name, or a product number, or a universal product code (UPC), or a combination thereof ( the "or" condition means that the claim is limited to only one of these options. Zivin teaches that the vendor location address is one such type of data (para 0032, line 3). 
Claim 20: The system of claim 12, wherein: the at least one server is configured to authenticate a communication with a participating business to store data associated with that participating registered business in the storage device (Maass: para 0132, lines 4-8, a login ID or password serves to authenticate users who attempt to enter the network), and the data associated with that participating registered business includes store location and address, or a location name, or a location type, or a phone number, or hours of operation, or mail pick-up times, or package pick-up times, or an item price, or a service price,  or inventory quantities, or a product name, or a product number, or a universal product code (UPC), or a combination thereof (the "or" condition means that the claim is limited to only one of these options. Zivin teaches that the vendor location address is one such type of data (para 0032, line 3). 
 Claim 21: The system of claim 12, wherein determining the plurality of businesses of interest comprises:  identifying the geographical location of the one or more participating businesses and the one or more non participating businesses (Zivin: FIG l; "default starting location 103");   determining whether the geographical location of the one or more participating businesses and the one or more non-participating businesses is within the geographical range of interest from the geographical location (Zivin: FIG 1; "I am willing to drive up to 10 miles and walk up to 0.5 miles 102");   designating the one or more participating registered businesses and the one or more nonparticipating unregistered businesses as the plurality of businesses of interest after determining the geographical location of the one or more participating businesses and the one or more non-participating businesses is within the geographical range of interest from the geographical location (Zivin: para 0035, lines 7-8, "The system then references its database of goods and services and returns the relevant matches". Also, Zivin: para 0035, lines 12-13, "This is determined by searching each vendor is a specific radius"); and   not designating the one or more participating registered businesses and  the  one or more non-participating unregistered businesses as the plurality of businesses of interest after determining the geographical location of the one or more participating businesses and the one or more non-participating businesses is not within the geographical range of interest from the geographical location (Zivin: para 0036, lines 1-2, "Once identified as being within reasonable proximity to the customer, the vendors are checked". Also lines 12-13, "This is determined by searching each vendor in a specified radius". In other words, vendors outside the search radius are not located or identified in the search results). 
Claim 22: The system of claim 12, wherein the plurality of search options concurrently displayed to the user through the web browser comprises a plurality of selectable search categories (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options). 
Claim 23: The system of claim 22, wherein the plurality of search options displayed to the user through the web browser further comprises a plurality of selectable search sub- categories displayed to the user through the web browser in response to a selection of at least one of the plurality of selectable search categories (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, each one constituting a "search 
Claim 24: The system of claim 22, wherein the plurality of search options further comprises a text entry interface displayed to the user through the web browser in response to a selection of at least one of the plurality of selectable search categories and configured to enable text searches within the selected at least one of the plurality of selectable search categories (Zivin: FIG 1; Each of the downward pointing menu arrows in FIG 1 will provide searchable subcategories. For example, in category #6 relating to "automobile", clicking the downward arrows will open the sub-menus for the make, model and year of the automobile. This is construed to be a text entry interface since the selected text gets input to the search engine).
Claim 33: A method, comprising: receiving on at least one computer data (Zivin: FIG 1; user display 100 is computer data) associated with a selection made by a user from among a plurality of search options displayed (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options) to the user through a web browser (Maass: para 0132, "FIG 12 could be representative of a website, a display screen on a communications device.." Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify 

Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass);  receiving on the at least one computer data associated with a geographical location of the user (Zivin: FIG 1; "default starting location 103"), such data being produced by a device on which the web browser is displayed or provided by the user through the web browser (Maass: para 0132, "FIG 12 could be representative of a website, a display screen on a communications device.." Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass"); receiving on the at least one computer data associated with a geographical range of interest of the user (Zivin: FIG 1; "I am willing to drive up to 10 miles and walk up to 0.5 miles 102"); receiving on the at least one computer (Zivin: para 0035, line 1, "search engine") participating registered business data from one or more participating businesses that have registered with the at least one computer (Zivin; claim 1: "storing vendor information, goods availability, goods attributes, and goods prices for a plurality of vendors"), the participating registered business data being supplied by the one or more participating registered businesses (Zivin FIG 1, the preferred vendors 104 are entered (i.e. registered) on to a scrollable list); storing by the at least one computer the participating business data in at least one portion of at least one data store (Zivin: para 0035, line 7, "..the system then references its database"); 
fetching by the at least one computer one or more web pages (Zivin: para 0032, lines 1-2, "data on vendors is provided by the vendors themselves, third parties or customers". Also see para 17, line referring to "Google Maps and Mapquest" which are maps in the form of web pages which can stored and utilized by the system of Zivin, such as shown in FIG 5); extracting by the at least one computer non-participating unregistered business data for one or more non-participating unregistered businesses from the one or more web pages, the non-participating unregistered businesses being unregistered with the at least one computer (Zivin: FIG 1, disliked vendors are indicated by the user at interface 105),  storing by the at least one computer the non-participating business data in at least second portion of the at least one data store (Zivin: para 0035, line 7, "..the system then references its database". All the vendors are stored in the database. The user filters disliked vendors but all vendors, liked and disliked, remain in the database); automatically updating by the at least one computer one or more records to include the participating registered business data and the non-participating unregistered business data (Zivin: claim 18; "The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such as traffic condition or the goods no longer are in stock at the vendor.");  querying by the at least one computer the at least one data store (Zivin: claim 1; "receiving a search query for goods desired by a customer") to determine a plurality of businesses of interest that are consistent with the user selected data (Zivin: para 0035, lines 7-8, "The system then references its database of goods and services and returns the relevant matches") and are located within the geographical range of interest from the geographical location (Zivin: para 0035, lines 12-13, "This is determined by searching each vendor is a specific radius") the plurality of businesses of interest including a one or more participating registered businesses and one or more non-participating unregistered businesses (Zivin: All the vendors are which are searched in a search query are stored in the database, para 0035, lines 1- 7); determining on the at least one computer a price of at least one service, at least one item, or a combination thereof associated with each of the plurality of businesses of interest identified by the querying from the one or more automatically updated records (Zivin: FIG 4, search results are generated where each vendor 405 in a list of vendors post a price 408 for a given product or service); for each business from the plurality of businesses of interest that is a participating registered business, determining a condition associated with the participating registered business is satisfied and automatically adjusting by the at least one computer the price associated with the participating business to a price different from a standard price (Walker et al at FIG 3C shows a table of prices for different products. The “determined condition” is whether the customer is a repeat customer (FIG 6B step 816).  Prices may be offered that are adjusted downwardly to a minimum price (column 542) in increments 50 cents (column 540) or up to a maximum price (column 546) in increments of 50 cents (column 540). The suggested price 544 is the standard from which the price adjustments are made. Also see col. 3, line 57. It would have been obvious to one of ordinary skill in the art to modify Zivin to adopt the database oriented pricing Walker et al so as to provide dynamic market based pricing (Walker et al at col. 3, lines 32-43); for each business from the plurality of businesses of interest that is a nonparticipating business, determining the condition associated with the non-participating unregistered business is satisfied,  maintaining by the at least one computer the price associated with the non-participating unregistered business to the standard price (Walker et al at FIG 3C shows a table of prices for different products. The “determined condition” is whichever price is offered to the consumer for a given product as determined in the tables of FIG 3C. The price in column 544 is not the lowest price. Prices may be offered that are adjusted upwardly or downwardly, or remain unchanged (column 544). Customer is applied standard unchanged price when customer is not a frequent customer (FIG 7B). It would have been obvious to one of ordinary skill in the art to modify Zivin to adopt the database oriented pricing policy of Walker et al so as to provide dynamic market based pricing (Walker et al at col. 3, lines 32-43));   sending by the at least one computer the price associated with each of the plurality of participating registered businesses of interest and non-participating unregistered businesses of interest identified by the querying (Zivin: FIGS 3-4. Also note the checkbox 311 in FIG 3 which allows the hiding or displaying of the disliked vendors) to the web browser for display (Maass: para 0132, "FIG 12 could be representative of a website, a display screen on a communications device.." Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable  wherein a record associated with the participating registered business stored in the at least one data store is updatable by at least one participating registered business computer in communication with the at least one computer (Zivin: claim 18; "The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such as traffic condition or the goods no longer are in stock at the vendor."). 
Claim 34: The method of claim 33, wherein the condition comprises the price associated with the business of interest not being a lowest price of the prices associated with the plurality of businesses of interest (Walker et al at FIG 3C shows a table of prices for different products. The “condition” is whichever price is offered to the consumer for a given product as determined in the tables of FIG 3C. The suggested price in column 546 is not the lowest price). 
Claim 35: The method of claim 33, wherein the at least one service, the at least one item, or the combination thereof for which the price is determined is based on the data associated with the selection (Zivin: para 0035, lines 2-3, "customers can look up goods by name, description, category vendor, location or other criteria) made by a user through the web browser (Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-via a web browser so as to enable access to websites, as suggested by Maass"). 
Claim 36: The method of claim 33, further comprising:  determining by the at least one computer the lowest price of the prices associated with the plurality of businesses of interest (Maass; FIG 15-16, and para 0143. In accordance with the rules 1513-1544 in FIG 15, each vendor competes in multiple rounds of bidding (FIG 16));
adjusting by the at least one computer the price associated with at least one of the one or more participating businesses to be the lowest price after determining the lowest price is higher than a minimum price provided by the at least one of the one or more participating registered businesses (Maass; FIG 15, as seen from the rules 1513-1544, each vendor is capable of offering bids and attempts to outbid each other using the rules 1514, 1524, 1534, 1544, also described at para 0143. Each bid is a lowest price offer for that round of bidding. The minimum price is set by the rules 1513, 1523, 1533, 1543, which limits the bids from going below a maximum discount percentage off the base price. It would have been obvious to one of ordinary skill in the art to modify Zivin to further include the price adjustment arrangement of Maass so as to automatically generate even lower prices than those initially listed by the vendor so as to produce further consumer savings as taught by Maass). 
Claim 37: The method of claim 36, further comprising: adjusting by the at least one computer the price associated with the at least one of the one or more participating businesses based on a predetermined percentage of a standard retail price or on a predetermined amount below the standard retail price to produce an adjusted price (Walker et al in FIG 3C illustrates wherein the adjusted price is set to the minimum price after determining the adjusted price is lower than a minimum price provided by the at least one of the one or more participating registered businesses (Maass; FIG 15-16 and para 0048, the bidding process (FIG 16) gradually drives the prices in downward adjustments, provided they do not exceeded the maximum discount (i.e. minimum price) allowed by each vendor. Once the adjusted price reaches the minimum price, it does not get adjusted any further (para 145-146). 
Claim 38: The method of claim 33, wherein: the extracted non-participating business data is extracted from a web site associated with the non-participating business (Zivin: para 0032, lines 1-2, "data on vendors is provided by the vendors themselves, third parties or customers". Also see para 17, line referring to "Google Maps and Mapquest" which are maps in the form of web pages which can stored and utilized by the system of Zivin, such as shown in FIG 5). 
Claim 39: The method of claim 33, wherein the received participating business data includes standard retail price, or discount pricing data, or both (Walker et al in FIG 3C illustrates prices adjusted by predetermined amounts (column 540) from a standard price (column 544) and FIG 3B at column 538 illustrates prices discounted by predetermined percentages). 
Claim 40: The method of claim 33, wherein: the at least one computer determines a business to be a business of interest when that business has an available service or an available item associated with the selection made by the user, the availability of the service or the availability of the item being determined based on data stored and associated with that business (Zivin; claim 1: "storing vendor information, goods availability, goods attributes, and goods prices for a plurality of vendors". Any business for which vendor information, goods availability, goods attributes, and goods price are stored can be construed to be a "business of interest", lacking any further information in the claim on what defines "interest"). 
 Claim 41: The method of claim 33. wherein the querying comprises: identifying by the at least one computer the geographical location of the one or more participating businesses and the one or more non-participating businesses (Zivin: FIG 1; "default starting location 103"); determining by the at least one computer whether the geographical location of the one or more participating registered businesses and the one or more non-participating unregistered businesses is within the geographical range of interest from the geographical location (Zivin: FIG 1; "I am willing to drive up to 10 miles and walk up to 0.5 miles 102");  designating by the at least one computer the one or more participating registered businesses and the one or more non-participating unregistered businesses as the plurality of one or more businesses of interest when the geographical location of the one or more participating registered businesses and the one or more non-participating unregistered businesses is within the geographical range of interest from the geographical location (Zivin: para 0035, lines 7-8, "The system then references its database of goods and services and returns the relevant matches". Also, Zivin: para 0035, lines 12-13, "This is determined by searching each vendor is a specific radius"); and  not designating by the at least one computer the one or more participating registered businesses and the one or more non-participating unregistered businesses as the plurality of businesses of interest when the geographical location of the one or more participating registered businesses and the one or more non-participating unregistered businesses is not within the geographical range of interest from the geographical location (Zivin: para 0036, lines 1-2, "Once identified as being within reasonable proximity to the customer, the vendors are checked". Also lines 12-13, "This is determined by searching each vendor in a specified radius". In other words, vendors outside the search radius are not located or identified in the search results). 
		 Claim 42: The method of claim 33, wherein the plurality of search options displayed to the user through the web browser comprises a plurality of selectable search categories (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options). 
Claim 43: The method of claim 42, wherein the plurality of search options displayed to the user through the web browser further comprises a plurality of selectable search sub- categories displayed to the user through the web browser in response to a selection of at least one of the plurality of selectable search categories (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, each one constituting a "search category". Each of the downward pointing menu arrows in FIG 1 will provide searchable subcategories. For example, in category #6 relating to "automobile", the subcategories would be the make, model and year of the automobile). 
Claim 44: The method of claim 42, wherein the plurality of search options further comprises a text entry interface displayed to the user through the web browser in response to a selection of at least one of the plurality of selectable search categories and configured to enable text searches within the selected at least one of the plurality of selectable search categories (Zivin: FIG 1; Each of the downward pointing menu arrows in FIG 1 will provide searchable subcategories. For example, in category #6 relating to "automobile", clicking the downward arrows will open the sub-menus for the make, model and year of the automobile. This is construed to be a text entry interface since the selected text gets input to the search engine). 
Claim 45:   A system comprising:  at least one server configured to execute an application (Maass: FIG 3, host 0310 includes a server 0313) to communicate with one or more web sites to collect data from the web sites (Maass: para 0132, "FIG 12 could be representative of a website, a display screen on a communications device.." It would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser which receives data from a data server so as to enable access Maass FIG 3); a storage device configured to store data (Zivin: para 0035, line 7, "..the system then references its database") including the data collected from the web sites (Zivin: para 0032, lines 1-2, "data on vendors is provided by the vendors themselves, third parties or customers". Also see para 17, line referring to "Google Maps and Mapquest" which are maps in the form of web pages which can stored and utilized by the system of Zivin, such as shown in FIG 5), wherein the at least one server is configured to: receive participating registered business data from the one or more participating businesses registered that registered with the at least one computer,  (Zivin; claim 1: "storing vendor information, goods availability, goods attributes, and goods prices for a plurality of vendors"), the participating business registered data being supplied by the one or more participating registered businesses (Zivin FIG 1, the preferred vendors 104 are entered (i.e. registered) on to a scrollable list); store the participating business data in at least one first portion of the storage device (Zivin: para 0035, line 7, "..the system then references its database. Business data is stored in the database"); extract, with the application, non-participating unregistered business data for the one or more non-participating unregistered businesses from the one or more web sites, the nonparticipating unregistered businesses being unregistered with the at least one computer (Zivin: FIG 1, disliked vendors are indicated by the user at interface 105) and store the non-participating business data in at least one portion of  the storage device (Zivin: para 0035, line 7, "..the system then references its database". All the vendors are stored in automatically update one or more records to include the participating registered business data and the non-participating unregistered business data (Zivin: claim 18; "The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such as traffic condition or the goods no longer are in stock at the vendor."); search the data stored in the storage device (Zivin: claim 1; "receiving a search query for goods desired by a customer") based on data received associated with a selection made by a user from among a plurality of search options concurrently displayed to the user through a web browser (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options), on a geographical location of the user (Zivin: FIG 1, city/zip code 103), and on a geographical range of interest of the user (Zivin: FIG 1, drive up to X miles, walk up to Y miles shown at 102);  determine a plurality of businesses of interest based on the searched data,  the plurality of businesses of interest that are consistent with the user selected data and are located within the geographical range of interest (Zivin: FIG 1; "I am willing to drive up to 10 miles and walk up to 0.5 miles 102"); from the geographical location (Zivin: FIG l; "default starting location 103") including one or more participating businesses and one or more non- participating businesses (Zivin; claim 1: "storing vendor information, goods availability, goods attributes, and goods prices for a plurality of vendors");
determine a price of at least one service, at least one item, or a combination thereof associated with each of the plurality of businesses of interest from the one or more automatically updated records (Zivin: FIG 4, search results are generated where each vendor 405 in a list of vendors post a price 408 for a given product or service); 
for each business from the plurality of businesses of interest that is a participating registered business, automatically adjust the price associated with the participating registered business to a price different from a standard price after determining a condition associated with the participating registered business is satisfied (Walker et al at FIG 3C shows a table of prices for different products. The “determined condition” is whether the customer is a repeat customer (FIG 6B step 816).  Prices may be offered that are adjusted downwardly to a minimum price (column 542) in increments 50 cents (column 540) or up to a maximum price (column 546) in increments of 50 cents (column 540). The suggested price 544 is the standard from which the price adjustments are made. Also see col. 3, line 57. It would have been obvious to one of ordinary skill in the art to modify Zivin to adopt the database oriented pricing policy of Walker et al so as to provide dynamic market based pricing (Walker et al at col. 3, lines 32-43); for each business from the plurality of businesses of interest that is a nonparticipating business, maintaining the price associated with the non-participating unregistered business after determining a condition associated with the participating registered business (Walker et al at FIG 3C shows a table of prices for different products. The “determined Zivin to adopt the database oriented pricing policy of Walker et al so as to provide dynamic market based pricing (Walker et al at col. 3, lines 32-43)); and
send the price associated with each of the plurality of businesses of interest to the web browser for display (Maass: para 0132, "FIG 12 could be representative of a website, a display screen on a communications device.." Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass"); wherein a record associated with the participating registered business stored in the at least one data store is updatable by at least one participating registered business computer in communication with the at least one computer (Zivin: claim 18; "The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such as traffic condition or the goods no longer are in stock at the vendor."). 
Claim 46: The system of claim 45, wherein the condition comprises the price associated with the business of interest not being a lowest price of the prices associated with the plurality of businesses of interest (Maass: FIG 15 at 1505 and 1507 three of the four vendors do not display the lowest price). 
 Claim 47: The system of claim 45, wherein the at least one service, the at least one item, or the combination thereof for which the price is determined is based on the data (Zivin: para 0035, lines 2-3, "customers can look up goods by name, description, category vendor, location or other criteria) associated with the selection made by a user through the web browser (Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass"). 
 	Claim 48: The system of claim 45, wherein:  the at least one server is configured to determine a lowest price from the prices associated with the plurality of businesses of interest (Maass; FIG 15-16, and para 0143. In accordance with the rules 1513-1544 in FIG 15, each vendor competes in multiple rounds of bidding (FIG16). FIG 16, shows the lowest prices produced by each vendor in each round of bidding); and the at least one server is configured to adjust the price associated with the at least one of the one or more participating businesses to be the lowest price after determining the lowest price is above a minimum price provided by the at least one of the one or more participating businesses (Maass; FIG 15, as seen from the rules 1513-1544, each vendor is capable of offering bids and attempts to outbid each other using the rules 1514, 1524, 1534, 1544, also described at para 0143. Each bid is a lowest price offer for that round of bidding. The minimum price is set by the rules 1513,  art to modify Zivin to further include the price adjustment arrangement of Maass so as to automatically generate even lower prices than those initially listed by the vendor so as to produce further consumer savings as taught by Maass). 	Claim 49:  The system of claim 48, wherein: the at least one server is configured to determine a lowest price from the prices associated with the plurality of businesses of interest (Maass; FIG 15-16, and para 0143. In accordance with the rules 1513-1544 in FIG 15, each vendor competes in multiple rounds of bidding (FIG16). FIG 16, shows the lowest prices produced by each vendor in each round of bidding); and the at least one server is configured to adjust the price associated with the at least one of the one or more participating registered businesses to be the lowest price after determining the lowest price is above a minimum price provided by the at least one of the one or more participating businesses (Maass; FIG 15, as seen from the rules 1513-1544, each vendor is capable of offering bids and attempts to outbid each other using the rules 1514, 1524, 1534, 1544, also described at para 0143. Each bid is a lowest price offer for that round of bidding. The minimum price is set by the rules 1513, 1523, 1533, 1543, which limits the bids from going below a maximum discount percentage off the base price. It would have been obvious to one of ordinary skill in the art to modify Zivin to further include the price adjustment arrangement of Maass so as to automatically generate even lower Maass). 
	Claim 50:  The system of claim 45, wherein: the extracted non-participating unregistered business data is extracted from a web site associated with the non-participating unregistered business (Zivin: para 0032, lines 1-2, "data on vendors is provided by the vendors themselves, third parties or customers". Also see para 17, line referring to "Google Maps and Mapquest" which are maps in the form of web pages which can stored and utilized by the system of Zivin, such as shown in FIG 5).  
Claim 51:  The system of claim 45, wherein: the participating registered business data includes a standard retail price, or discount pricing data, or both (Maass: FIG 15, blocks 1510, 1520, 1530, 1540, which illustrate each merchant providing a base price, maximum discount and percentage that the price should be dropped during each round of bidding).  
Claim 52: The system of claim 45, wherein: the at least one server is configured to execute the application to communicate with the one or more web sites to collect data from the web sites according to a predetermined schedule (Zivin: claim 18; "The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such as traffic condition or the goods no longer are in stock at the vendor." Accordingly, the predetermined schedule is real time, lacking any further definition in the claim as to what constitutes a "predetermined schedule"). 
Claim 53: The system of claim 45, wherein: the data collected from the web sites includes store location and address, or a location name, or a location type, or a phone number, or hours of operation, or mail pick- up times, or package pick-up times, or an item price, or a service price, or inventory quantities, or a product name, or a product number, or a universal product code (UPC), or a combination thereof ( the "or" condition means that the claim is limited to only one of these options. Zivin teaches that the vendor location address is one such type of data (para 0032, line 3). 
Claim 54: The system of claim 45, wherein: the at least one server is configured to authenticate a communication with a participating business to store data associated with that participating registered business in the storage device (Maass: para 0132, lines 4-8, a login ID or password serves to authenticate users who attempt to enter the network), and the data associated with that participating registered business includes store location and address, or a location name, or a location type, or a phone number, or hours of operation, or mail pick-up times, or package pick-up times, or an item price, or a service price,  or inventory quantities, or a product name, or a product number, or a universal product code (UPC), or a combination thereof (the "or" condition means that the claim is limited to only one of these options. Zivin teaches that the vendor location address is one such type of data (para 0032, line 3). 
 Claim 55: The system of claim 45, wherein determining the plurality of businesses of interest comprises:  
 identifying the geographical location of the one or more participating businesses and the one or more non-participating businesses (Zivin: FIG l; "default starting location 103");   determining whether the geographical location of the one or more participating businesses and the one or more non-participating businesses is within the geographical range of interest from the geographical location (Zivin: FIG 1; "I am willing to drive up to 10 miles and walk up to 0.5 miles 102");   designating the one or more participating registered businesses and the one or more nonparticipating unregistered businesses as the plurality of businesses of interest after determining the geographical location of the one or more participating businesses and the one or more non-participating businesses is within the geographical range of interest from the geographical location (Zivin: para 0035, lines 7-8, "The system then references its database of goods and services and returns the relevant matches". Also, Zivin: para 0035, lines 12-13, "This is determined by searching each vendor is a specific radius"); and   not designating the one or more participating registered businesses and  the  one or more non-participating unregistered businesses as the plurality of businesses of interest after determining the geographical location of the one or more participating businesses and the one or more non-participating businesses is not within the geographical range of interest from the geographical location (Zivin: para 0036, lines 1-2, "Once identified as being within reasonable proximity to the customer, the vendors are checked". Also lines 12-13, "This is determined by 
		Claim 56: The system of claim 45, wherein the plurality of search options concurrently displayed to the user through the web browser comprises a plurality of selectable search categories (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options).
		Claim 57: The system of claim 56, wherein the plurality of search options displayed to the user through the web browser further comprises a plurality of selectable search sub- categories displayed to the user through the web browser in response to a selection of at least one of the plurality of selectable search categories (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, each one constituting a "search category". Each of the downward pointing menu arrows in FIG 1 will provide searchable subcategories. For example, in category #6 relating to "automobile", the subcategories would be the make, model and year of the automobile). 
Claim 58: The system of claim 56, wherein the plurality of search options further comprises a text entry interface displayed to the user through the web browser in response to a selection of at least one of the plurality of selectable search categories and configured to enable text searches within the selected at least one of the plurality of selectable search categories (Zivin: FIG 1; Each of the downward pointing menu arrows in FIG 1 will provide searchable subcategories. For example, in category #6 relating to "automobile", clicking the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter

Claims 25-32 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Zivin (US Pre-Grant Publication 2007/0150369) in view of Maass (US Pre-Grant Publication 2006/0259421) and further in view of Safoutin (US Pre-Grant Publication 2008/0215552) and Franco (US Patent 7,257,552).   
Claim 25: A method, comprising: 
receiving on at least one computer data (Zivin: FIG 1; user display 100 is computer data) associated with a selection made by a user from among a plurality of search options concurrently displayed (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options) to the user through a web browser (Maass: para 0132, “FIG 12 could be representative of a website, a display screen on a communications device..” Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass); receiving on the at least one computer data associated with a geographical location of the user (Zivin: FIG 1; “default starting location 103”), such data being produced by a device on which the web browser is displayed or provided by the user through the web browser (Maass: para 0132, “FIG 12 could be representative of a website, a display screen on a communications device..” Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass”); receiving on the at least one computer data associated with a geographical range of interest of the user (Zivin: FIG 1; "I am willing to drive up to 10 miles and walk up to 0.5 miles 102”); receiving on the at least one computer (Zivin: para 0035, line 1, “search engine”) participating registered business data from the one or more participating registered businesses, (Zivin; claim 1: “storing vendor information, goods availability, goods attributes, and goods prices for a plurality of vendors”) that have registered with the at least one computer, the participating business data being supplied by the one or more participating registered businesses (Zivin; FIG 1, the preferred vendors 104 are entered (i.e. registered) on to a scrollable list); storing by the at least one computer, the participating registered business data in at least one first portion of at least one data store (Zivin: para 0035, line 7, “..the system then references its database”); fetching by the at least one computer one or more web pages (Zivin: para 0032, lines 1-2, "data on vendors is provided by the vendors themselves, third parties or customers”. Also see para 17, line referring to "Google Maps and Mapquest" which are maps in the form of web pages which can stored and utilized by the system of Zivin, such as shown in FIG 5);  extracting by the at least one computer non-participating unregistered business data for the one or more non-participating unregistered businesses from the one or more web pages (Zivin: FIG 1, disliked vendors are indicated by the user at interface 105), the non-participating unregistered businesses being unregistered with the at least one computer (Zivin: FIG 1, “vendors I dislike”. These vendors are explicitly not registered on the “preferred vendors” list, and hence “unregistered” with respect to that specific list. The claims do not detail the exact nature of the registration process. FIG 3 also makes reference to “non-preferred vendors”, although the reference to Zivin does not state if these are the so called “vendors I dislike” from FIG 1 or a different set of vendors);   storing by the at least one computer the non-participating unregistered business data in at least one second portion of the least one data store (Zivin: para 0035, line 7, “..the system then references its database”); 
automatically updating by the at least one computer one or more records to include the participating registered business data and the non-participating unregistered business data (Zivin: claim 18; “The method of claim 17, further comprising updating the total purchase cost in real time, as variables change, such as traffic condition or the goods no longer are in stock at the vendor.”);  querying by the at least one computer the at least one data store (Zivin: claim 1; “receiving a search query for goods desired by a customer”) to determine one or more businesses of interest that are consistent with the user selected data (Zivin: para 0035, lines 7-8, “The system then references its database of goods and services and returns the relevant matches") and are located within the geographical range of interest from the geographical location (Zivin: para ; generating a timing data by the at least one computer from the one or more automatically updated records (Safoutin FIG 2),  the timing data associated with a time remaining before a pickup time at that business (Franco: FIG 11B, step 1107, an information management computer (PDIM) provides an end customer with a pickup or delivery schedule. From such timing data, the time until pickup or delivery can be readily ascertained by the person of ordinary skill in the art. It would have been obvious one of ordinary skill in the art to modify Safoutin to provide such data to a consumer to facilitate ease of pickup or delivery for the consumer, as taught by Franco)  and at least one of a time remaining before a closing time of a business from the one or more businesses of interest (Safoutin; FIG 2, each of the three vendors provides its closing time, and the visual bar 30 will indicate the relative amount of time left until closing for any given time of the day. It would have been obvious to one of ordinary skill in the art to modify Zivin in its output displays of FIGS 4-5 to further including vendor timing data and a graphical indicator 30 to indicate time left to closing, so as to guide the user on when items sold by that vendor can be purchased, as taught by Safoutin), or with a time remaining before an opening time of that business, or with a time remaining before a pick up time at that business (the “or” limitation means these features are optional recitations and not necessarily limiting of the claimed invention), the timing data  comprising a numeric time value (Safoutin; FIG 2; the horizontal bars represent 24 hours subdivided into 30 minute time increments. Thus each bar represents a specific numerical value of time, such as 6AM, 6:30AM, 7AM,  having associated a color (all visually perceptible images inherently have color); updating the timing data comprising the numeric time value periodically, by the at least one computer (Safoutin: FIGS 1-2. The graphical time bar in FIG 1 shows no available restaurant operating hours between 6AM and 6PM. The graphical time bar in FIG 2 is updated to change the available operating hours from 11:30AM to 2AM. This represents an update to the available operating hours, as well as a numerical change to the available operating hours (zero available to hoursavailable operating hours of 11:30AM to 2AM));  the updating comprising automatically changing the numeric time value to reflect a change in the time remaining between an updated current time and the pickup time at that business, and at least one of a change in the time remaining between an updated current time and the closing time of the business (Safoutin: bar 30 is updated from being blank (FIG 1) to showing a closing time for two restaurants as 2AM (FIG 2). If, for example, the current time is 9PM, the time slot 65 will reflect five hours remaining to closing time. Any timing data can be updated in an analogous manner), or a change in the time remaining between the updated current time and the opening time of that business (Safoutin: bar 30 is updated from being blank (FIG 1) to showing an opening time for two restaurants as 11:30AM (FIG 2). If, for example, the current time is 6AM, the time slot 61 will reflect five hours and thirty minutes remaining to opening time), or a change in the time remaining between the updated current time and the pick-up time at that business; 
Safoutin: bar 30 is updated from being blank (FIG 1) to showing an opening time for “Joe’s Takeout Pizza” as 11:30AM (FIG 2). If, for example, the current time is 6AM, the time slot 61 will reflect five hours and thirty minutes remaining to opening time for takeout of food); sending by the at least one computer the timing data comprising the numeric time value to the web browser for display (It would have been obvious to one of ordinary skill in the art to modify Zivin to further including vendor timing data and a graphical indicator 30 in its output displays in FIGS 4-5 to indicate time left to closing, so as to guide the user on when items sold by that vendor can be purchased, as taught by Safoutin); and periodically sending an updated timing data by the at least one computer comprising the numeric time value to the web browser for display, the updated timing data comprising a different numeric time value from the timing data prior to the updating (Safoutin: FIGS 1-2. The graphical time bar in FIG 1 shows no available restaurant operating hours between 6AM and 6PM. The graphical time bar in FIG 2 is updated to change the available operating hours from 11:30AM to 2AM. This represents an update to the available operating hours, as well as a numerical change to the available operating hours (zero available hoursavailable operating hours of 11:30AM to 2AM. It would have been obvious to one of ordinary skill in the art to modify Zivin to further including vendor timing data and a graphical indicator 30 in its output displays in FIGS 4-5 to indicate time left to closing, so as to guide the user on when items sold by that vendor can be purchased, as taught by Safoutin )). 
Claim 26: The method of claim 25, wherein: the timing data is green (Safoutin: "each individual cell (of which cell 31 is representative) is capable of taking on a coloration”. The actual color of the cell, such as “green” is also nonfunctional descriptive material in that the particular color chosen has no influence over the functions or steps performed by the system. Accordingly, the actual color selected is not limiting of the invention (In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010)) for the one or more automatically updated records having the time remaining before the closing time or before the pickup time is more than a predetermined time (Safoutin: the display bar 30 displays a 24 hour time period, so all time periods prior to opening and prior to closing are shown. Since the “predetermined time” is not defined, any random period of time prior to opening or closing (i.e. 1 hour, 2 hours, three hours etc) can be construed as being greater than the “predetermined time”). 	Claim 27: The method of claim 25, wherein: 
The timing data is amber or yellow (Safoutin: "each individual cell (of which cell 31 is representative) is capable of taking on a coloration”. The actual color of the cell, such as “amber or yellow” is also non-functional descriptive material in that the particular color chosen has no influence over the functions or steps performed by the system. Accordingly, the actual color selected is not limiting of the invention (In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010)) for the one or more automatically updated records having the time remaining before the closing time or before the pickup time is less than a predetermined time, (Safoutin: the display bar 30 displays a 24 hour time period, so all time periods prior to opening and prior to closing are shown. Since the “predetermined time” is not defined, any random period of time prior to opening, closing or pickup (i.e. 1 hour, 2 hours, three hours etc) can be construed as being greater than the “predetermined time”).
 Claim 28: The method of claim 25, wherein: the color associated with the time remaining before the opening time, or when the next pick-up time is not the same day, is red (Safoutin: "each individual cell (of which cell 31 is representative) is capable of taking on a coloration”. The actual color of the cell, such as “amber or yellow” is also non-functional descriptive material in that the particular color chosen has no influence over the functions or steps performed by the system. Accordingly, the actual color selected is not limiting of the invention (In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010)).  
Claim 29: The method of claim 25, further comprising: sending by the at least one computer at least a subset of the participating registered business data or non-participating unregistered business data the associated with each of the one or more businesses of interest (Zivin: FIGS 3-4. Also note the  to the web browser for display (Maass: para 0132, “FIG 12 could be representative of a website, a display screen on a communications device..” Since a display of a website is achieved through a web browser, it would have been obvious to one of ordinary skill in the art to modify Zivin to provide its user displays in FIGS 1-5 via a web browser so as to enable access to websites, as suggested by Maass”); receiving on the at least one computer a selection of one of the one or more businesses of interest (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options); and generating by the at least one computer the timing data for the selected business from the one or more businesses of interest (Safoutin; FIG 2, each of the three vendors provides its closing time, and the visual bar 30 will indicate the relative amount of time left until closing for any given time of the day. It would have been obvious to one of ordinary skill in the art to modify Zivin in its output displays of FIGS 4-5 to further including vendor timing data and a graphical indicator 30 to indicate time left to closing, so as to guide the user on when items sold by that vendor can be purchased, as taught by Safoutin). 
Claim 30: The method of claim 25, wherein the plurality of search options concurrently displayed to the user through the web browser comprises a plurality of selectable search categories (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, with the user capable of making selections of information within each of the search options. 
Claim 31: The method of claim 30, wherein the plurality of search options concurrently displayed to the user through the web browser further comprises a plurality of selectable search sub-categories displayed to the user through the web browser in response to a selection of at least one of the plurality of selectable search categories (Zivin: FIG 1; user display 100 displays seven different types of search options, numbered 1-7, each one constituting a “search category”. Each of the downward pointing menu arrows in FIG 1 will provide searchable subcategories. For example, in category #6 relating to “automobile”, the subcategories would be the make, model and year of the automobile).  
Claim 32: The method of claim 30, wherein the plurality of search options further comprises a text entry interface displayed to the user through the web browser in response to a selection of at least one of the plurality of selectable search categories and configured to enable text searches within the selected at least one of the plurality of selectable search categories (Zivin: FIG 1; Each of the downward pointing menu arrows in FIG 1 will provide searchable subcategories. For example, in category #6 relating to “automobile”, clicking the downward arrows will open the sub-menus for the make, model and year of the automobile. This is construed to be a text entry interface since the selected text gets input to the search engine).        
Claim 59: The method of claim 25. wherein: updating the timing data further comprises changing the color; and the updated timing data periodically sent to the web browser for display further comprises a different color from the timing data prior to the updating (Safoutin: FIGS 1-2. The graphical time bar in FIG 1 shows no available restaurant operating hours between 6AM and 6PM. The graphical time bar in FIG 2 is updated to change the available operating hours from 11:30AM to 2AM. This represents an update to the available operating hours, as well as a numerical change to the available operating hours (zero available to hoursavailable operating hours of 11:30AM to 2AM. Also, Safoutin: "each individual cell (of which cell 31 is representative) is capable of taking on a coloration”).      
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 8,370,209 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.  
Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number is (571) 272-4084. The examiner can normally be reached on 9:30-6:00 Monday-Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
 
/SAMUEL G RIMELL/ 
Primary Examiner, Art Unit 3992   

Conferees: 

/C.M.T/
Primary Examiner, Art Unit 3992

/M.F/